The opinion of the court was delivered by
Bennett, J.
The school district voted to build a school house, and to raise a tax of one hundred cents on the dollar, which would produce only about the sum of one hundred dollars. The plan of the house was to be left to the building committee, Eichardson and Brigham. Though it be granted that one of the committee had no power to bind the school district by a contract which he might make without the concurrence of the other, yet the school district *10might ratify the proceedings of one of the committee. But the house was not, in fact, built under any special contract with Richardson ; he told the plaintiff to go on and build a good house, so that no fault could be found with it, and that the district would probably pay him what would be right. This was, in fact, an employment upon a quantum meruit. The plaintiff built a good house, according to the plan furnished him by Richardson; and when finished, the district voted to accept it, and to pay the plaintiff one hundred and five dollars for building the same. The acceptance of the house is absolute, and not upon condition that the plaintiff would accept of one hundred and five dollars as a compensation. The vote is to accept, and to pay, &c., and in its. nature is divisible. The limitation, as to the sum they would pay, has no effect upon the acceptance. It is found that it was worth two hundred dollars to build the house.
Let judgment below be affirmed.